Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Hiram Lopez appeals the district court’s order denying relief on his complaint filed pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971). We have reviewed the record and find no reversible error. Accordingly, although we grant leave to proceed in for-ma pauperis, we affirm for the reasons stated by the district court. Lopez v. Stewart, No. 1:15-cv-02747-RDB, 2016 WL 3257820 (D. Md. filed June 14, 2016; entered June 15, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED